Exhibit 10.480

 

Coram Plaza

Coram, NY

Amendment to Agreement

 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as of the
21st day of October, 2004, by and between Coram Property Development LLC, a
Delaware limited liability company (“Seller”) and Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Buyer”).

 

WITNESSETH:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale dated September 20, 2004 (“the Agreement”) as amended by Letter Agreement
dated October 15, 2004, for the sale and purchase of the property commonly known
as Century Plaza shopping center located in Coram, New York as legally described
by the Agreement (“the Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.                                       The “Closing”, as defined in Paragraph
3.1 of the Agreement is hereby amended by deleting “October 22, 2004” and
inserting “November 5, 2004” therein.

 

2.                                       This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one Amendment. Each person executing this
Amendment represents that such person has full authority and legal power to do
so and bind the party on which behalf he or she has executed this Amendment. Any
counterpart to this Amendment may be executed by facsimile copy and shall be
binding on the parties.

 

Except as modified herein, the Agreement shall remain unmodified and in full
force and effect.

 

Signatures on following page

 

--------------------------------------------------------------------------------


 

 

 

BUYER:

Inland Real Estate Acquisitions, Inc.,
as Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

Name:

G. Joseph Cosenza

 

 

Title:

President

 

 

 

 

 

SELLER:

Coram Property Development LLC, a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Arthur W. Hooper, Jr.

 

 

Name:

Arthur W. Hooper, Jr.

 

 

Title:

Exec. Vice President

 

 

2

--------------------------------------------------------------------------------


 

AGREEMENT OF PURCHASE AND SALE

 

BY AND BETWEEN

 

CORAM PROPERTY DEVELOPMENT LLC

 

And

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

DATED AS OF September 20, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - Purchase and Sale

 

 

 

 

 

1.1

Covenant to Sell and Purchase

 

 

1.2

Purchase Price; Escrow Agent

 

 

 

 

ARTICLE 2 - Title and Condition of Property; Financing

 

 

 

 

 

2.1

State of Title

 

 

2.2

Investigations; No Reliance on Documents; As-Is Sale

 

 

2.3

Due Diligence Period

 

 

2.4

Buyer’s Right to Terminate

 

 

2.5

Prepayment of Existing Loans; Assumption of Existing F Property Loan

 

 

 

 

ARTICLE 3 - The Closing

 

 

 

 

 

3.1

Time and Place

 

 

3.2

Closing

 

 

3.3

Delivery of Possession

 

 

 

 

ARTICLE 4 - Apportionments and Allocation of Expenses

 

 

 

 

 

4.1

Credits and Prorations

 

 

4.2

Other Adjustments

 

 

4.3

Transaction and Closing Costs

 

 

 

 

ARTICLE 5 - Representations and Warranties

 

 

 

 

 

5.1

Seller’s Representations and Warranties

 

 

5.2

Buyer’s Representations and Warranties

 

 

5.3

Changed Circumstances

 

 

5.4

Survival of Representations and Warranties

 

 

 

 

ARTICLE 6 - Additional Agreements

 

 

 

 

 

6.1

Operations Pending Closing

 

 

6.2

Mutual Cooperation

 

 

 

 

ARTICLE 7 - Risk of Loss

 

 

 

 

 

7.1

Casualty

 

 

7.2

Condemnation

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE

8 - Remedies Upon Default

 

 

 

 

 

8.1

Time of Essence

 

 

8.2

Default by Buyer

 

 

8.3

Default by Seller

 

 

 

 

ARTICLE 9 - Agents and Commission

 

 

 

 

 

9.1

Brokers

 

 

 

 

ARTICLE 10 - Miscellaneous

 

 

 

 

 

10.1

Notices

 

 

10.2

No Recording

 

 

10.3

No Agency

 

 

10.4

Severability

 

 

10.5

Assignment and Succession

 

 

10.6

Amendments and Waivers

 

 

10.7

Further Assurances

 

 

10.8

Absence of Third-Party Beneficiaries

 

 

10.9

Governing Law; Jurisdiction

 

 

10.10

Interpretation

 

 

10.11

Entire Agreement

 

 

10.12

Counterparts

 

 

10.13

Expenses

 

 

10.14

Consents

 

 

10.15

Headings

 

 

10.16

Waiver of Trial by Jury

 

 

10.17

Confidentiality

 

 

10.18

Drafts not an Offer to Enter into a Legally Binding Contract

 

 

10.19

Exculpation

 

 

10.20

Joint and Several

 

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (hereinafter referred to as the
“Agreement”), dated as of this 20th day of September, 2004, between Coram
Property Development LLC, a Delaware limited liability company, having an
address at 1720 Post Road, Fairfield, CT 06824 (referred to as “Seller”), and
Inland Real Estate Acquisitions, Inc., an Illinois corporation, having an
address at 2901 Butterfield Road, Oak Brook, Illinois 60523 (hereinafter
referred to as “Buyer”).

 

W1TNESSETH:

 

WHEREAS, Seller is the owner of certain real property containing approximately
24.01 acres of land known as Century Plaza and located in the Town of Coram,
County of Suffolk, State of New York (hereinafter referred to as the “Real
Property”).

 

WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller the Real Property subject to the terms and conditions hereinafter
provided; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties intending to be legally bound,
hereby agree as follows;

 

ARTICLE 1

 

Purchase and Sale

 

1.1                               Covenant to Sell and Purchase, Seller shall
sell and convey to Buyer, and Buyer shall purchase from Seller, the following:

 

(a)                                  the Real Property owned by Seller, together
with all of the tenements, hereditaments and appurtenances appertaining thereto,
including any estate, right, title, interest, property, claim and demand of
Seller in and to all streets, alleys, rights-of-way, sidewalks, easements, and
utility lines or agreements (hereinafter collectively referred to the “Land”);

 

(b)                                 all improvements, buildings and structures
owned by Seller situate on the Land, including the shopping center and other
facilities located thereon, and any apparatus, equipment, appliances and
fixtures incorporated therein and used in connection with the operation and
occupancy thereof, to the extent owned by Seller (hereinafter collectively
referred to as the “Improvements”, and the Land and the Improvements are
hereinafter collectively referred to as the “Property” and individually as a
“Property”);

 

(c)                                  all right, title and interest of Seller in
and to the leases and other occupancy agreements with the tenants set forth on
Exhibit “B” attached hereto covering all or any portion of the Real Property or
the improvements to the extent they

 

1

--------------------------------------------------------------------------------


 

are in effect on the Closing Date (as such term is defined in Section 3.1
hereof) (hereinafter collectively referred to as the “Leases”), together with
all current rents and other sums due thereunder (hereinafter referred to as the
“Rents”);

 

(d)                                 the non-exclusive right to use all of
Seller’s architectural and engineering plans, specifications and drawings, soil
studies, land surveys, environmental studies and reports, hazardous waste
studies and reports, market reports and surveys which are in the possession of
the Seller (if any) which relate to the Property (hereinafter collectively
referred to as the “Plans”);

 

(e)                                  all utility, service, equipment,
maintenance and other contracts relating to the ownership, maintenance or use of
the Property, as approved during the Due Diligence Period (as hereinafter
defined) by Buyer (hereinafter collectively referred to as the “Property
Contracts”);

 

(f)                                    to the extent assignable, all permits,
approvals and licenses issued by any federal, state or local governmental
authority or agency pertaining to the ownership, operation, maintenance or use
of the Land, including, without limitation, zoning, site plan and subdivision
approvals and developers’ agreements (hereinafter collectively referred to as
the “Permits”);

 

(g)                                 all books, records and operating reports in
Seller’s possession, which are necessary to ensure continuity of operation of
the Property (hereinafter collectively referred to as the “Records”);

 

(h)                                 all right, title and interest, if any, of
Seller in and to the name of Century Plaza; and

 

(i)                                     all warranties and/or guaranties for
materials and workmanship benefiting the Purchaser, to the extent assignable by
their terms (hereinafter collectively referred to as the “Warranties”).

 

1.2                               Purchase Price; Escrow Agent.

 

(a)                                  Seller is to sell and Buyer is to purchase
all of the Property for the aggregate Purchase Price of Thirty Eight Million
five Hundred Thousand and 00/100 ($38,500,000.00) DOLLARS (hereinafter referred
to as the “Purchase Price”).

 

(b)                                 Upon the execution and delivery of this
Agreement by Seller and Buyer, Buyer shall deposit with Chicago Title Insurance
Company, 171 N. Clark Street, Chicago, IL 60601, the sum of Four Hundred and
00/100 ($400,000.00) DOLLARS (hereinafter referred to as the “Good Faith
Deposit”). This Agreement shall not be deemed to be effective and binding upon
the parties hereto unless and until the Good Faith Deposit is so delivered. If
the Good Faith Deposit is not paid within two business days following complete
execution of this Agreement by all parties, this Agreement shall be null and
void and no party shall be bound by the terms hereof. The Escrow Agent shall
hold the Good Faith Deposit in an interest-bearing trust account maintained by
the Escrow Agent at Chicago Title Insurance Company, Chicago Office

 

2

--------------------------------------------------------------------------------


 

(hereinafter referred to as the “Deposit Escrow Account”), in accordance with
the terms and conditions of this Agreement. The term “Deposit” shall mean and
refer to the Good Faith Deposit plus all accrued interest in the Deposit Escrow
Account. The Deposit shall be distributed in accordance with the terms of this
Agreement.

 

(c)                                  At the Closing (as such term is defined in
Section 2.1 hereof), the Purchase Price shall be paid by Buyer to Seller as
follows:

 

(i)                                     By delivery of the Deposit by the Escrow
Agent to or at the direction of the Seller;

 

(ii)                                  By payment on the Closing Date, by wire
transfer from the Closing Escrow of immediately available funds to a bank
account designated by Seller in writing to Buyer prior to the Closing of the
amount equal to the aggregate Purchase Price, as such amount may be increased or
decreased by prorations and adjustments as herein provided, minus the Good Faith
Deposit.

 

(d)                                 (i)                                     The
duties of the Escrow Agent are limited to those specifically provided for herein
and are purely ministerial in nature. Escrow Agent shall incur no liability
hereunder or otherwise except for its own gross negligence or willful
misconduct, and Seller and Buyer hereby release Escrow Agent from any liability
(other than as excepted herein) for any action taken by it hereunder or for any
failure or refusal to act hereunder or for any other matter. Unless Escrow Agent
shall have been guilty of gross negligence or willful misconduct, Seller and
Buyer, jointly and severally, agree to indemnify and hold harmless Escrow Agent
from and against any liability incurred by it as a result of its acting as
escrow Agent hereunder. Notwithstanding the immediately preceding sentence,
however, Buyer shall be solely responsible for the payment of all fees and other
compensation charged by the Escrow Agent for acting as such hereunder, including
the reimbursement of any costs and expenses incurred by the Escrow Agent in
connection with its acting as Escrow Agent hereunder.

 

(ii)                                  Escrow Agent shall not be bound in any way
or by any agreement or contract between Seller or Buyer, whether or not it has
knowledge thereof, and Escrow Agent’s only duties and responsibilities shall be
to hold the Deposit as escrow agent and to dispose of the Deposit in accordance
with the terms of this Agreement. Without limiting the generality of the
foregoing, Escrow Agent shall, in the absence of its gross negligence or willful
misconduct, have no responsibility to protect the Deposit and shall not be
responsible for any failure to demand, collect or enforce any obligation with
respect to the Deposit or for any diminution in value of the Deposit for any
cause. Escrow Agent may, at the expense of Seller and Buyer, consult with
counsel and accountants in connection with its duties under this Agreement and
Escrow Agent shall be fully protected in any act taken, suffered or permitted by
it in good faith in accordance with the advice of such counsel and accountants.
Escrow Agent shall not be obligated to take any action hereunder which may, in
its reasonable judgment, involve it in any liability unless Escrow Agent shall
have been furnished with reasonable indemnity satisfactory in amount, form and
substance to Escrow Agent.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Escrow Agent is acting as a stakeholder only
with respect to the Deposit. If there is any dispute as to whether Escrow Agent
is obligated to disburse the Deposit or as to whom the Deposit is to be
delivered, Escrow Agent shall not make any delivery, but in such event Escrow
Agent shall hold the Deposit until receipt by Escrow Agent of any authorization
in writing, signed by all parties having an interest in such dispute, directing
the disposition of the Deposit. In the absence of such authorization Escrow
Agent shall hold the Deposit until the final determination of the rights of the
parties in any appropriate proceeding. Escrow Agent shall have no responsibility
to determine the authenticity or validity of any notice, in accordance with any
written notice, direction or instruction given to it under this Agreement and
believed by it to be authentic. If such written authorization is not given, or
proceedings for such determination are not begun, within thirty (30) days after
the dispute arises, Escrow Agent may, but is not required to, bring an
appropriate action or proceeding for leave to deposit the Deposit with a court
of the State of New York. Pending such determination Escrow Agent shall be
reimbursed for all costs and expenses of such action or proceeding, including,
without limitation, attorneys’ fees and disbursements by the party determined
not to be entitled to the Deposit. Upon making delivery of the Deposit in the
manner provided in this Agreement, Escrow Agent shall have no further liability
hereunder. In no event shall Escrow Agent be under any duty to institute, defend
or participate in any proceeding which may arise between Seller and Buyer in
connection with the Deposit.

 

(iv)                              Escrow Agent or any successor Escrow Agent may
resign at any time by giving fifteen (15) days’ prior notice of resignation to
the other parties hereto, such resignation to be effective on the date specified
in such notice. In case the office of Escrow Agent shall become vacant for any
reason, Seller may appoint a title company, bank or trust company that is
reasonably acceptable to Buyer as successor Escrow Agent to the retiring Escrow
Agent, whereupon such successor Escrow Agent shall succeed to all rights and
obligations of the retiring Escrow Agent as if originally named hereunder, and
the retiring Escrow Agent shall duly transfer and deliver to such successor
Escrow Agent the funds and records, including without limitation the Deposit,
held by the retiring Escrow Agent hereunder.

 

(e)                                  Escrow Agent shall execute this Agreement
solely for the purpose of being bound by the provisions of Sections l.2(b) and
(d) hereof and to acknowledge its receipt of the Good Faith Deposit.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2

 

Title and Condition of Property; Financing

 

2.1                               State of Title.

 

(a)                                  Title shall be conveyed to Buyer at Closing
in fee simple by New York form bargain and sale deed with covenants against
grantor’s acts and shall be insurable at regular rates free and clear of any and
all liens, claims, encumbrances, mortgages, deeds of trust and security
interests (except for the lien of real estate taxes not yet due and payable),
but subject to all Permitted Exceptions (as such term is defined in
Section 2.1(c) hereof).

 

(b)                                 Buyer, the cost and expense thereof to be
equally shared by Seller and Buyer, shall obtain a preliminary title search
(hereinafter referred to as the “Title Commitment”) from Chicago Title Insurance
Company (in such capacity, hereinafter referred to as the “Title Company”),
pursuant to which the Title Company has committed to insure (upon the payment of
a requisite premium at regular rates) that Buyer shall own good and indefeasible
fee simple title to the Property as described in Section 2.1(a) of this
Agreement. Buyer shall forward a complete copy of the Title Commitment to Seller
within five (5) business days after Buyer’s receipt of same. Buyer shall have
until 5 p.m. on October 15, 2004 (hereinafter referred to as the “Due Diligence
Period”) within which to object, by written notice to Seller, to any exceptions
to title set forth in the Title Commitment. Seller, the cost and expense thereof
to be shared equally by Seller and Buyer, shall cause reputable surveyors
licensed in the State of New York, to prepare and deliver an ALTA as-built
survey of the Property (to specifications approved by Buyer) (the “Survey”) to
Buyer and Seller and the Title Company no later than the expiration of the Due
Diligence Period. Buyer shall have until 5:00 p.m. on the last day of the Due
Diligence Period within which to notify Seller in writing that Buyer objects to
any state of facts as shown on any Survey, which written notice must be given
contemporaneously with any written notice given as to exceptions to title
referred to above. If Buyer notifies Seller in writing that Buyer objects to any
exceptions to title and/or to any state of facts in the Survey (hereinafter
referred to as a “Title Objection Notice”), Seller shall have ten (10) business
days after receipt of such notification to notify Buyer (i) that Seller will
remove the Title Objection Notice exceptions from title or, if applicable,
remove the matters as shown on the Survey on or before the Closing or (ii) that
Seller elects not to cause such exceptions or matters to be removed. If Seller
fails to notify Buyer within such ten (10) business days, Seller shall be deemed
to have given notice under clause (ii) above. If Seller gives (or is deemed to
have given) Buyer notice under clause (ii) above, Buyer shall have five (5)
business days from the date of receipt of such notice (or in a case where Seller
gives no such notice, from the last date on which such notice could have been
given) in which to notify Seller and the Escrow Agent (x) that Buyer will
nevertheless proceed with the transactions contemplated by this Agreement and
take title to the Property subject to such exceptions and such matters without
reduction of the Purchase Price or (y) that Buyer will terminate this Agreement.
If Buyer does not

 

5

--------------------------------------------------------------------------------


 

provide any notice contemplated by the immediately preceding sentence, Buyer
shall be deemed to have elected to take title to the Property pursuant to clause
(x) above. If this Agreement is terminated pursuant to the provisions of
Section 2.1(b)(y), (i) this Agreement shall terminate and be of no further force
and effect, (ii) no party hereto shall have any further rights or obligations
hereunder (except for representations, warranties and/or any indemnity
obligations of any party pursuant to the provisions of this Agreement which
expressly survive termination of this Agreement), and (iii) the Escrow Agent
shall immediately return the Deposit to Buyer.

 

(c)                                  The term “Permitted Exceptions” as used
herein shall mean (i) the lien of real estate taxes, assessments and water and
sewer charges not yet due and payable, (ii) all matters set forth in the Title
Commitment and approved by Buyer or deemed approved by Buyer as provided
hereinabove, provided, however, matters set forth in the Title Commitment for
which the Standards of Title of the New York Bar Association recommend no
curative action be taken shall be deemed approved (iii) intentionally deleted,
(iv) all existing building, zoning and other city, state, county or federal
laws, codes and regulations affecting the Property, (v) any existing general
utility easements serving the Property (provided that such easements do not
subject any owner of such Property to obligations other than are usual and
customary in similar easements and provided further that no Improvements (other
than parking areas and access aisles) are constructed on such easements), (vi)
such state of facts as would be shown by accurate survey of the Property, (vii)
the Leases, and (viii) any title exception created directly by any act or
omission of Buyer or its representatives, agents, employees or invitees.

 

(d)                                 Seller’s obligation to convey title to the
Property is solely as set forth in Section 2.1(a) hereof. To the extent that
Buyer may elect, at its option, to request the Title Company to issue
endorsements to the most current form of ALTA owner’s title insurance policy as
currently and customarily used in the State of New York, the issuance of such
endorsements shall be shared equally by Buyer and Seller, and (to the extent
that Buyer has not terminated this Agreement during the Due Diligence Period in
accordance with the terms of Section 2.4 hereof) the issuance of any such
endorsements shall not be a pre-condition to Buyer’s obligation to consummate
the transactions contemplated by this Agreement.

 

2.2                               Investigations; No Reliance on Documents;
As-Is Sale.

 

(a)                                  Except as expressly set forth in this
Agreement, neither Seller nor Buyer makes any representations or warranties as
to the truth, accuracy or completeness of any materials, data or information
delivered by such party or its brokers or agents to the other party in
connection with the transaction contemplated hereby Seller and Buyer acknowledge
and agree that all materials, data and information delivered by the other party
in connection with the transactions contemplated hereby are provided to the
other party as a convenience only and that any reliance on or use of such
materials, data or information shall be at the sole risk of the party receiving
such materials, data or information from the other party, except as otherwise
expressly stated herein. Neither Seller, nor any affiliate of Seller, nor the
persons or entities which prepared any report or

 

6

--------------------------------------------------------------------------------


 

reports (unless Buyer has obtained reliance letters from any such persons or
entities or has established legal privity with such persons or entities by some
other means) delivered by Seller to Buyer, shall have any liability to Buyer for
any inaccuracy in or omission from any such reports.

 

(b)                                 Except as expressly set forth in this
Agreement and in any documents delivered by Seller at the Closing, it is
understood and agreed that Seller is not making and has not at any time made any
warranties or representations of any kind or character, express or implied, with
respect to the Property, including, but not limited to, any warranties or
representations as to habitability, merchantability or fitness for a particular
purpose, or as to the state of title, physical condition, environmental
condition and/or zoning of the Property.

 

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY OR
ASSIGN TO BUYER AND BUYER SHALL ACCEPT THE Property “AS IS, WHERE IS, WITH ALL
FAULTS” AND WITH ALL LATENT OR PATENT DEFECTS, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT OR THE DOCUMENTS EXECUTED AND DELIVERED BY
SELLER AT THE CLOSING. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS
NOT LIABLE FOR OR BOUND BY ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO ANY PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, OR ANY REAL ESTATE BROKER OR AGENT
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT THE CLOSING. BUYER
ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT
THE PROPERTY IS BEING SOLD “AS IS, WHERE IS, WITH ALL FAULTS”. IN ADDITION,
SELLER WILL HAVE NO OBLIGATION TO PROVIDE ANY REPAIRS, ALTERATIONS OR
IMPROVEMENTS TO THE PROPERTY AS A CONDITION PRECEDENT TO BUYER’S OBLIGATION TO
CLOSE TITLE. IN FURTHERANCE OF THE FOREGOING AND NOT IN LIMITATION THEREOF,
BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT EXCEPT AS SPECIFICALLY SET FORTH
HEREIN TO THE CONTRARY, BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, FROM SELLER OR ANY PARTNER, MEMBER, MANAGER,
SHAREHOLDER, OFFICER OR DIRECTOR OF SELLER OR FROM ANY EMPLOYEE, ATTORNEY, AGENT
OR REPRESENTATIVE OF SELLER AS TO ANY MATTER CONCERNING ANY PROPERTY OR ANY
MATERIALS PROVIDED BY THE SELLER PURSUANT TO SECTION 2.3 HEREOF, INCLUDING
WITHOUT LIMITATION: (i) THE QUALITY, NATURE, HABITABILITY, MERCHANTABILITY, USE,
OPERATION, VALUE, MARKETABILITY, ADEQUACY OR PHYSICAL CONDITION OF THE PROPERTY
OR ANY ASPECT OR PORTION THEREOF, INCLUDING, WITHOUT

 

7

--------------------------------------------------------------------------------


 

LIMITATION, STRUCTURAL ELEMENTS, FOUNDATIONS, ROOFS, APPURTENANCES, ACCESS,
LANDSCAPING, PARKING FACILITIES, ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE,
UTILITY SYSTEMS, FACILITIES, APPLIANCES, SOILS, GEOLOGY OR GROUNDWATER, (ii) THE
DIMENSIONS OR LOT SIZE OF ANY PROPERTY OR THE SQUARE FOOTAGE OF THE IMPROVEMENTS
THEREON OR OF ANY TENANT SPACE THEREIN, (iii) THE DEVELOPMENT OR INCOME
POTENTIAL, OR DEVELOPMENT OR OTHER RIGHTS OF OR RELATING TO PROPERTY, (iv)
PROPERTY’S INSURABILITY, MERCHANTABILITY, FITNESS, SUITABILITY, OR ADEQUACY FOR
ANY PARTICULAR PURPOSE, (v) THE ZONING OR OTHER LEGAL STATUS OF PROPERTY OR ANY
OTHER PUBLIC OR PRIVATE RESTRICTIONS ON THE USE OF PROPERTY, (vi) THE COMPLIANCE
OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS,
STATUTES, ORDINANCES, COVENANTS, CONDITIONS OR RESTRICTIONS OF ANY GOVERNMENTAL
AUTHORITY OR OF ANY OTHER PERSON OR ENTITY (INCLUDING, WITHOUT LIMITATION, THE
AMERICANS WITH DISABILITIES ACT), (viii) THE ABILITY OF BUYER TO OBTAIN ANY
GOVERNMENTAL APPROVALS, LICENSES OR PERMITS NECESSARY FOR BUYER’S INTENDED USE
OR DEVELOPMENT OF THE PROPERTY, (viii) THE PRESENCE OR ABSENCE OF HAZARDOUS
MATERIALS ON, IN, UNDER, ABOVE OR ABOUT THE PROPERTY OR ANY ADJOINING OR
NEIGHBORING PROPERTY, (ix) THE DESIGN, CONSTRUCTION OR THE QUALITY OF ANY LABOR
AND MATERIALS USED IN THE CONSTRUCTION OF ANY IMPROVEMENTS, (x) THE CONDITION OF
TITLE TO THE PROPERTY, (xi) THE LEASES, CONTRACTS OR ANY OTHER AGREEMENTS
AFFECTING THE PROPERTY OR THE INTENTIONS OF ANY PARTY WITH RESPECT TO THE
NEGOTIATION AND/OR EXECUTION OF ANY LEASE OR CONTRACT WITH RESPECT TO THE
PROPERTY, OR THE APPLICABLE SELLER’S OWNERSHIP, DEVELOPMENT OR OPERATION OF THE
PROPERTY OR (xii) THE ECONOMICS OF, OR THE INCOME AND EXPENSES, REVENUE OR
EXPENSE PROJECTIONS OR OTHER FINANCIAL MATTERS, RELATING TO THE PROPERTY, OR THE
OPERATION THEREOF. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
AGREES THAT BUYER IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF SELLER,
WHETHER SUCH REPRESENTATION OR WARRANTY IS IMPLIED, PRESUMED OR EXPRESSLY
PROVIDED, ARISING BY VIRTUE OF ANY STATUTE OR COMMON LAW. BUYER AGREES THAT
SELLER IS UNDER NO DUTY TO MAKE ANY INQUIRY REGARDING ANY MATTER THAT MAY OR MAY
NOT BE KNOWN TO ANY SELLER OR TO CONFIRM, INVESTIGATE OR QUESTION THE ADEQUACY
OF ANY APPRAISAL, REPORT, ANALYSES OR STUDY OF ANY ASPECT OF THE PROPERTY
PREPARED OR OBTAINED BY SELLER.

 

(c)                                  Buyer’s acceptance of Seller’s deeds for
the Property shall be deemed to be full performance by Seller of, and will
discharge Seller from, all liabilities and obligations under this Agreement, and
thereafter Seller shall have no liability or obligation to Buyer or to any
subsequent owner of the Property with respect to the Property, nor any liability
or obligation to any other person, firm, corporation or public

 

8

--------------------------------------------------------------------------------


 

body with respect to actions or claims which arise on or after the Closing Date
with respect to the Property. Upon transfer of the Property, Buyer shall be
deemed to have accepted and shall be subject to the terms, conditions and other
obligations applicable to the owner of, and relating to, the Property which are
set forth in any governmental approvals relating to the construction, use or
occupancy of the Property, including without limitation, site plan approvals and
developer’s agreements, whether or not same shall have been recorded.

 

(d)                                 Buyer, in consideration for the promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, as of Closing does
hereby release and forever discharge Seller from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, in law and in
equity, for or on account of injuries claimed to have been received by Buyer in
connection with the condition of the Property as of the date of Closing,
including without limitation the geophysical and environmental condition on, or
originating from, the Property. It is expressly understood and agreed by Buyer
and Seller that this release specifically applies to any claims made in
connection with any possible environmental contamination on, or originating
from, the Property, and/or any violation of the Environmental Laws (as such term
is hereinafter defined) by the Seller in connection with the Property. For the
purposes of this release, the term “environmental contamination” shall include
any type of environmental orders, statutes or regulations applicable to the
Property, including without limitation to the Comprehensive Environmental
Response, Compensation and Liability Act, the Superfund Amendments and
Reauthorization Act, the Federal Clean Water Act, the Spill Compensation and
Control Act, the Federal Water Pollution Control Act, the Underground Storage of
Hazardous Substances Act, the Resource Conservation and Recovery Act and all
other applicable federal, state and/or local environmental acts (hereinafter
collectively referred to as the “Environmental Laws”) as the same are currently
in force or may be later amended, as well as any other claims, suits or actions
arising from or related to the environmental condition of the Property. By
accepting title to the Property at Closing, Buyer shall be deemed to have agreed
that Buyer: (i) is satisfied with the environmental conditions of the Property
(regardless of whether the Property complies with all Environmental Laws or
other laws, orders, statutes or regulations affecting the Property) and that
Buyer shall have been given the opportunity to determine, to its own
satisfaction, that the Property complies with all Environmental Laws or other
laws, orders, statutes or regulations affecting the Property; (ii) accepts that
Property in an “AS IS” condition without relying on any verbal or written
statement or representation relating to the Property that may have been made by
the Seller (except as expressly set forth in this Agreement); and (iii) shall be
solely responsible for any environmental contamination on, or originating from,
the Property which is not disclosed in the Environmental Assessments to be
obtained by Buyer pursuant to Section 2.3 hereof or which otherwise occurs after
the Closing Date due to the actions or inactions of the Buyer, its successors
and/or assigns or any third party, and Buyer agrees that it will be solely
responsible for any such environmental contamination. It is understood and
agreed that Seller does not admit any liability for any environmental
contamination, and liability on the part of Seller is expressly denied.

 

9

--------------------------------------------------------------------------------


 

(e)                                  The provisions of this Section 2.2  shall
survive Closing or termination of this Agreement.

 

2.3                               Due Diligence Period. Buyer shall have until 5
p.m. (prevailing New York City, New York time) on the last day of the Due
Diligence Period to inspect the Property, to conduct and prepare studies, tests
and surveys and to investigate and review any and all matters relating to the
Property which Buyer shall reasonably deem appropriate, including, without
limitation, zoning matters, environmental matters, the Plans, the Property
Contracts, the Permits, the Leases, the Records, the Title Commitment and the
condition of the Property. In connection with Buyer’s review of the Property,
Seller, respectively, shall deliver to Buyer within five (5) business days after
the signing of this Agreement copies of the documents described on the Due
Diligence Checklist attached hereto as Exhibit “C” and made a part hereof,
including copies (if any) of (i) the most recent tax bills, (ii) the most recent
title report and survey of the Property as are available, (iii) each of the
Leases and any amendments thereto, (iv) all Property Contracts, (v) all Plans,
(vi) all Permits, (vii) all Records, (viii) all Warranties, (ix) all
environmental reports and studies relating to the Property and (x) all
unrecorded developer’s agreements. All of the foregoing tests, investigations
and studies shall be conducted by Buyer or its agents at Buyer’s sole risk, cost
and expense. Prior to any such entry unto the Property, Buyer shall afford
Seller not less that one (1) business day’s advance written notice of such
inspection. Buyer covenants and agrees that none of its tests, investigations or
studies shall materially interfere with or disrupt in any manner whatsoever
(hereinafter referred to collectively as “Interference”) (x) the operation of
any Property or any part thereof by any Seller or any tenant under any Lease or
(y) the conduct of business by any Seller or any tenant under any Lease. Prior
to entry on any Property by Buyer, Buyer shall deliver to Seller certificates of
insurance (prepared on an insurance certificate form known as an “Accord 27”)
from an insurance company or companies reasonably satisfactory to Seller, naming
Seller and any other party requested by Seller as additional insureds which
certificates shall evidence policies of insurance insuring against claims for
bodily injury, death and property damage with confirmed single limit amounts of
$1,000,000.00 and aggregate amounts of $2,000,000.00. So long as no Interference
results therefrom, Seller will provide Buyer and its agents with access to all
structures located on the respective Property to permit Buyer to fully conduct
its due diligence activities. Buyer shall repair and restore any damage caused
to the Property as a result of entry by Buyer or its agents or representatives.
Buyer shall defend, indemnify and hold Seller harmless from and against any and
all damages, losses, liabilities, costs and expenses (including, without
limitation, reasonable attorneys’ fees and court costs) suffered or incurred by
Seller or any tenant under any Leases with respect to all claims for personal
injury, death or for loss or damage to property in connection with Buyer’s or
its agents’, representatives’, contractors’ or subcontractors’ entry onto the
Property and/or performance of such studies, tests and surveys. Buyer’s
indemnification obligations under this Section 2.3 shall survive the Closing or
termination of this Agreement.

 

2.4                               Buyer’s Right to Terminate. Buyer shall have
until 5:00 p.m. (prevailing New York City, New York time) on the last day of the
Due Diligence Period within which to notify Seller and Escrow Agent in writing
(hereinafter referred to as a

 

10

--------------------------------------------------------------------------------


 

“Termination Notice”), of its election to terminate this Agreement in its
entirety (but not otherwise, except as set forth in Section 2.5(b)(ii) hereof),
for any reason or for no reason whatsoever. If this Agreement is terminated
pursuant to the provisions of this Section 2.4, (i) this Agreement shall
terminate and be of no further force and effect, (ii) no party hereto shall have
any further rights or obligations hereunder (except for representations,
warranties and/or any indemnity obligations of any party pursuant to the
provisions of this Agreement which expressly survive termination of this
Agreement), and (iii) the Escrow Agent shall immediately return the Deposit to
Buyer. If Buyer shall not deliver an appropriate Termination Notice within the
time period set forth herein, Buyer shall be deemed to have accepted the results
of its due diligence examination of the Property, this Agreement shall remain in
full force and effect and Buyer shall have no further right to cancel or
terminate this Agreement, except as otherwise expressly provided herein. If
Buyer terminates this Agreement, Buyer shall promptly return all due diligence
material provided by Seller.

 

2.5                               Prepayment of Existing Loans.

 

Buyer hereby acknowledges that the Property is currently subject to that certain
mortgage loan generally described on Exhibit “D” attached hereto and made a part
hereof (hereinafter collectively referred to as the “Existing Loan”) made by the
Lender (hereinafter referred as the “Existing Lender”) identified on Exhibit “D”
hereto. Buyer and Seller hereby acknowledge and agree that Buyer is not assuming
the obligations of the Seller under the Existing Loan, and that all principal
and accrued and unpaid interest under the Existing Loan shall be prepaid out of
the proceeds of the Closing of the transactions contemplated hereby.
Notwithstanding the foregoing, Seller agrees to reasonably cooperate with
Buyer’s efforts to cause the Existing Lender to assign the Existing Loan
documents to Buyer’s lender (if any) at Closing.

 

ARTICLE 3

 

The Closing

 

3.1                               Time and Place. Consummation of the
transactions contemplated hereby (hereinafter referred to as the “Closing”)
shall take place using the services of Chicago Title Insurance Company (“Chicago
Title”), as escrow agent. Seller and Buyer shall deliver all of their respective
closing documents in escrow to Chicago with instructions on the distribution of
the documents at such time as Chicago Title has wired to Seller the net funds
due Seller in accordance with the closing statement agreed upon between the
parties. The Closing shall take place on a date to be agreed upon by Seller and
Buyer (hereinafter referred to as the “Closing Date”), which date shall not be
later than October 22, 2004.

 

3.2                               Closing. At the Closing (or such earlier date
as set forth herein), Seller and Buyer shall take such actions and deliver such
agreements and other instruments and documents necessary or appropriate to
effect the transactions contemplated by this Agreement in accordance with the
terms hereof, including, without limitation, the following:

 

11

--------------------------------------------------------------------------------


 

(a)     Buyer shall deliver to Seller the portion of the Purchase Price payable
pursuant to Section 1.2(c) hereof and the Escrow Agent shall deliver the Deposit
to the Seller.

 

(b)    Seller and Buyer shall execute and deliver closing statements each in a
form reasonably acceptable to Seller, Buyer and their respective counsel.

 

(c)     Seller shall convey and transfer to Buyer good and insurable title to
the Property, subject to the Permitted Exceptions, by executing, acknowledging
and delivering to Buyer (the “Deed”).

 

(d)    Seller and Buyer shall execute and deliver assignment and assumption
agreements in substantially the form attached hereto as Exhibit “E” and made a
part hereof, duly executed and acknowledged by Seller and Buyer and in proper
form for recording (if necessary), pursuant to which Seller will assign to Buyer
all of Seller’s rights, title and interest as lessor in and to the respective
Leases, and pursuant to which Buyer will assume all obligations as lessor under
the Leases. Seller will simultaneously deliver to Buyer an original executed
copy of each of the Leases and all guarantees of the Leases and a letter, duly
executed by the respective Seller, in form satisfactory to Buyer, addressed to
each of the tenants under the Leases advising the tenants of the assignment of
the Leases.

 

(e)     Seller shall cause each commercial tenant under each Lease to deliver to
Buyer a written tenant estoppel certificate in the form required under each such
Lease, or if no form is specified and if no form is generally used by a tenant
in similar transactions, in substantially the form attached hereto as Exhibit
“F” and made a part hereof.

 

(f)       Seller shall deliver to Buyer a rent roll for the Property owned by it
containing a schedule of the Rents and other charges and payments due from
tenants under the Leases, including without limitation any which are in arrears,
all dated as of the Closing Date and certified by Seller as true and correct.

 

(g)    Seller shall deliver to Buyer an affidavit of title in customary form,
duly executed and acknowledged by Seller.

 

(h)    Seller and Buyer shall deliver to the Title Company all documents,
affidavits and instruments reasonably required by the Title Company and in a
form reasonably acceptable to Seller, Buyer, their respective counsel and the
Title Company.

 

(i)        Seller shall deliver to Buyer a limited liability company
certificate, satisfactory to the Title Company and Buyer, with respect to the
authority of Seller to approve this Agreement and the transactions contemplated
hereby.

 

12

--------------------------------------------------------------------------------


 

(j)        Buyer shall deliver to Seller a corporate resolution, satisfactory to
the Title Company and Seller, with respect to the authority of Buyer to approve
this Agreement and the transactions contemplated hereby.

 

(k)     Seller shall deliver to Buyer all Plans, Property Contracts, Permits,
Records and all other records pertinent to the ownership, operation, maintenance
or use of the Property which are in such Seller’s possession. Seller and Buyer
shall execute and deliver an assignment and assumption agreement, pursuant to
which Seller will assign to Buyer all of such Seller’s right, title and interest
in the Plans, Property Contracts, Permits and Records, and pursuant to which
Buyer will assume all obligations with respect thereto.

 

(1)     Seller shall deliver to Buyer an affidavit stating that such Seller is
not a “foreign person” as that term is defined pursuant to the Foreign
Investment in Real Property Tax Act of 1980 (hereinafter referred to as
“FIRPTA”).

 

(m)  Seller shall execute a notice to the Tenants of the Property in
substantially the form attached hereto as Exhibit “G”, which notices shall be
delivered to Buyer at Closing for Buyer to forward to the respective Tenants.

 

(n)    The parties shall execute and deliver to each other any other instrument
or instruments (i) required to be delivered under any provision of this
Agreement and (ii) reasonably requested by the attorney for either party in
connection with this transaction.

 

(o)    To the extent obtained by Buyer (with Seller’s cooperation in accordance
with Section 6.2(c) hereof), and to the extent paid for on before Closing by
Buyer, Seller shall cause all Warranties to be transferred to the name of Buyer.

 

(p)    To the extent obtained by Seller in accordance with Section 6.2(c)
hereof, estoppel certificates from parties to any reciprocal easement or similar
agreement affecting the Property (hereinafter referred to as the “REA
Estoppels”) in either the form prescribed by any such document or in
substantially the same form attached hereto as Exhibit “H”.

 

(q)    Seller shall obtain from The Stop & Shop Supermarket Company LLC
(formerly know as The Stop & Shop Supermarket Company) (“Stop & Shop”) a waiver
of the right of first offer set forth in Article XX of that certain lease
agreement between Seller and Stop & Shop, dated December 30, 2002, being
assigned as part of the Closing in the form of Exhibit “I”.

 

(r)       Seller shall execute and deliver to Buyer’s auditors, KPMG, an audit
letter in the form attached as Exhibit J, attached hereto and made a part
hereof. In the event the audit of Property operations has not been performed by
KPMG at or prior to the date of Closing, Seller agrees to

 

13

--------------------------------------------------------------------------------


 

execute and deliver the audit letter at such time as the audit is performed. The
terms of this provision shall survive Closing.

 

3.3                               Delivery of Possession. Possession of the
Property shall be delivered to Buyer at the Closing upon execution and delivery
of the Deed free of all tenancies and occupants, except with respect to tenants
under the Leases.

 

ARTICLE 4

Apportionments and Allocation of Expenses

 

4.1                               Credits and Prorations. Subject to any
provision of this Agreement to the contrary, the following items shall be
apportioned for the calendar year in which the Closing occurs as of midnight on
the calendar day immediately preceding the Closing: (a) all Rents, revenues and
other income, if any, from the Property, (b) real estate taxes; (c) water and
sewer charges and other utility charges, if any, (d) all security deposits under
Leases shall be credited to Buyer at Closing, and (e) any other income, expense
or other items relating to the Property which is customarily prorated between a
purchaser and a seller of real property in the counties in which the Property is
located.

 

4.2                               Other Adjustments.

 

(a)                                  Notwithstanding anything contained in
Section 4.1 hereof, any taxes paid at or prior to Closing shall be prorated
based upon the amounts actually paid. If taxes and assessments due and payable
during the year of Closing have not been paid before Closing, Seller shall be
charged at Closing an amount equal to that portion of such taxes and
assessments, plus interest and penalties, if any, which relate to the period
before Closing and Buyer shall pay the taxes and assessments prior to their
becoming delinquent. Any such apportionment made with respect to a tax year for
which the tax rate or assessed valuation, or both, have not yet been fixed shall
be based upon the tax rate and/or assessed valuation last fixed. To the extent
that the actual taxes and assessments for the current year differ from the
amount apportioned at Closing, the parties shall make all necessary adjustments
by appropriate payments between themselves within thirty (30) days after such
amounts are determined following Closing, subject to the provisions of
Section 4.2(b) of this Agreement.

 

(b)                                 Except as otherwise provided herein, any
expense amount which cannot be ascertained with certainty as of Closing (and for
which Buyer and Seller are unable to adjust and/or allocate at or prior to
Closing) shall be prorated on the basis of the parties’ reasonable estimates of
such amount, and shall be the subject of a final proration ninety (90) days
after Closing, or as soon thereafter as the precise amounts can be ascertained.
Buyer shall promptly notify Seller when it becomes aware that any such estimated
amount has been ascertained. Once all revenue and expense amounts have been
ascertained, Buyer shall prepare, and certify as correct, a final proration
statement which shall be subject to Seller approval. Upon the acceptance and
approval by Seller of any final proration statement submitted by Buyer, such
statement shall be conclusively deemed to be accurate and final.

 

14

--------------------------------------------------------------------------------


 

(c)                                  All rents, including without limitation all
basic rent, additional rent, CAM charges, tenant real estate tax reimbursements
and all amounts due and payable to the landlord under the Leases (hereinafter
collectively referred to as “Rents”), shall be prorated and adjusted as of the
Closing Date based upon the number of days in the month in which the Closing
occurs. In furtherance of the foregoing, and in furtherance of the desire of
Buyer and Seller to negotiate appropriate credits for all tenant matters, Seller
shall prepare all CAM reconciliations for calendar year 2004 prior to the end of
the Due Diligence Period, and shall deliver copies thereof to Buyer. Based upon
(i) the overpayments and underpayments shown on the CAM reconciliations (ii) the
delinquency, if any, at such time in the payment of Rent by any Tenants and
(iii) the existence, if any, of any unpaid tenant improvements or leasing
commissions or any unexpired free rent periods (hereinafter collectively
referred to as “Tenant Concessions”) Buyer and Seller shall negotiate in good
faith with each other appropriate credits to one another to be allocated at
Closing in connection with the Leases. Such good faith negotiations shall
include negotiations with respect to Rents which remain unpaid on and as of the
anticipated Closing Date, as well as allocation of responsibility for the
economic effect of the payment or realization of Tenant Concessions, it being
the intent of the Buyer and Seller to negotiate fair and equitable credits such
that (i) Seller will have no claims against Tenants following Closing for past
due Rent, CAM payments, other additional rent and Tenant Concessions, (ii)
Seller will owe no additional payments to Buyer in respect of Rent, CAM
payments, other additional rent and Tenant Concessions, and (iii) Buyer will owe
no additional payments to Seller in respect thereof.

 

(d)                                 All common area expenses, maintenance, taxes
other than real estate taxes (such as rental taxes), other expenses incurred in
operating the Property, and any other costs incurred in the ordinary course of
business or in the management and operation of the Property, shall be prorated
on the basis of the actual number of days elapsed (monthly or annually, as
applicable). Subject to the negotiations referred to in Section 4.2(c) hereof,
Seller shall pay all such expenses that accrue prior to Closing and Buyer shall
pay all such expenses accruing as of the Closing Date and thereafter. Seller and
Buyer shall obtain billings and meter readings as of the Closing Date to aid in
such prorations, to the extent available or necessary.

 

(e)                                  Buyer shall be entitled to a credit in the
amount of the tenant security deposits set forth on Schedule 4.2(e) attached
hereto.

 

(f)                                    Subject to the final sentence of
Section 4.2(b) hereof, the provisions of this Section 4.2 shall survive Closing.

 

4.3                               Transaction and Closing Costs.

 

(a)                                  Seller and Buyer shall execute such
returns, questionnaires and other documents as shall be required with regard to
all applicable real property transaction taxes imposed by applicable federal,
state or local law or ordinance.

 

(b)                                 Seller shall pay the fees of counsel
representing Seller in connection with this transaction. In addition, Seller
shall also pay the following costs and expenses:

 

15

--------------------------------------------------------------------------------


 

(i) any realty transfer tax, sales tax, documentary stamp tax or similar tax
which becomes payable by reason of the transfer of the Property;

 

(ii) the fees for any consultants which have been hired or retained by Seller in
connection with the transactions contemplated by this Agreement;

 

(iii) one-half of all survey and title charges;

 

(c)  Buyer shall pay the fees of counsel representing Buyer in connection with
this transaction, if any. In addition, Buyer shall also pay the following costs
and expenses:

 

(i) one-half of all survey and title charges;

 

(ii) the cost of appraisals, Environmental Assessments of the Property prepared
on Buyer’s behalf or at Buyer’s direction;

 

(iii) the fees for recording the Deed and any other recordable Transfer
Documents;

 

(iv) except as set forth in Section 9.1 hereof, the fees for any other brokers
or consultants which have been hired or retained by Buyer in connection with the
transaction contemplated by this Agreement; and

 

(v) the fees and expenses of the Escrow Agent, as set forth in Section 1.2(d)(i)
hereof.

 

(d)                                 All costs and expenses incident to the
transaction contemplated hereby and the closing thereof, and not specifically
described above, shall be paid by the party incurring same.

 

(e)                                  The provisions of this Section 4.3 shall
survive the Closing or termination of this Agreement.

 

4.4                               Master Lease.

 

Simultaneously with the Closing, Seller shall enter into a master lease (the
“Master Lease”) with Buyer for all of the vacant space (“Vacant Space”) at the
Property (currently estimated to be 11,700 s.f.) at a rental rate of $15.00
p.s.f. plus the pro rata share of CAM and taxes for a period of two (2) years.
Pursuant to the Master Lease Seller shall make monthly payments in advance on
the first day of each month of the term for rent, CAM and taxes. The
determination of the square footage of the Vacant Space shall be made as of the
date of the Closing. Subsequent to the Closing and prior to the end of the two
(2) year Master Lease, if any portion of the Vacant Space is leased and put in
service (“Leased Space”), the Master Lease shall terminate as to the applicable
Vacant Space as of such date. “Leased Space” shall mean space for which: (i) a
tenant has executed a lease for any portion of the Vacant Space, accepted its
space, subject to any

 

16

--------------------------------------------------------------------------------


 

normal punch list items, and (ii) opened for business to the public, and (iii)
commenced the payment of full rent, common area maintenance and taxes, and (iv)
all the leasing commissions and tenant improvement allowances having either paid
for by Seller or credited to Buyer, and (v) a certificate of occupancy or its
equivalent occupancy permit issued by the local governmental authorities, for
such tenant’s respective demised premises, and (vi) the tenant executes and
delivers an acceptable estoppel certificate to Buyer. Notwithstanding the
foregoing, in the event a ground lease is entered into for any portion of the
Property the term “Leased Space” for such ground lease parcel shall mean space
for which: (i) a tenant has executed a ground lease; and (ii) a tenant has
commenced the payment of full rent, common area maintenance and taxes, and (iii)
all the leasing commissions and tenant improvement allowances having either paid
for by Seller or credited to Buyer; and (iv) the tenant executes and delivers an
acceptable estoppel certificate to Buyer. It is understood that at no time shall
Buyer be entitled to receive a rental payment from a tenant and also a rental
payment attributable to such tenant from the Master Lease (whether due to
partial satisfaction of the Leased Space criteria, or otherwise), and Buyer
agrees to immediately remit such duplicate payment to Seller upon receipt.

 

4.5                     Vacant Space Escrow.

 

Seller shall escrow with Escrow Agent the sum of $30.00 p.s.f. for tenant
improvements and leasing commissions for the Vacant Space (the “Vacant Space
Escrow”). Subsequent to the Closing and prior to the end of the two (2) year
Master Lease, if any portion of the Vacant Space is leased and put in service
(“Leased Space”), Seller shall be entitled to immediately receive from escrow
agent the sum of $30.00 p.s.f. for the applicable Leased Space. If, at the end
of the two (2) year Master Lease, there then exists any Vacant Space, the amount
remaining in the Vacant Space Escrow attributable to tenant improvements and
leasing commissions for the then Vacant Space shall be released to Buyer.

 

ARTICLE 5

 

Representations and Warranties

 

5.1                               Seller Representations and Warranties. Seller,
hereby makes the following representations and warranties to Buyer as of the
date of this Agreement, which representations and warranties shall be true and
correct as of the Closing Date as a condition to Buyer’s obligation to close
hereunder:

 

(a)                                  Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of its state of
formation. Seller has all requisite power and authority to own and operate its
Property and carry on its business with respect to such Property as now being
conducted. Seller has the requisite power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Neither the execution, delivery and
performance by Seller of this Agreement, nor the consummation of the
transactions

 

17

--------------------------------------------------------------------------------


 

contemplated hereby or thereby will violate or conflict with any provision of
the articles of organization or operating agreement of Seller.

 

(b)                                 Seller is not a “foreign person” as such
term is defined pursuant to FIRPTA.

 

(c)                                  The execution, delivery and performance by
Seller of this Agreement, and the consummation of the transactions contemplated
hereby and thereby, will not violate any provision of Seller’s organization
documents.

 

(d)                                 The Leases are the only leases and tenancies
in effect with respect to the Property and no individuals or entities occupy the
Property or any portion thereof except pursuant to the Leases. The copies of the
Leases previously delivered or to be delivered to Buyer are or will be true,
correct and complete copies of all the Leases and any amendments thereto. Except
as disclosed herein or in the Leases, copies of which shall be reviewed by Buyer
during the Due Diligence Period, no Lease provides the tenant thereunder with a
right of first refusal to purchase its demised premises or any of the Property.

 

(e)                                  No Seller has received any written notice
from a tenant under any Lease of such tenant’s intention to vacate or abandon
its demised premises prior to the end of the term of its Lease. The applicable
Seller shall promptly provide Buyer with a copy of any written notice of default
under any Lease given or received between the date hereof and the date of the
Closing.

 

(f)                                    No Seller has received any written notice
from any tenant under any Lease which claim any default by Landlord thereunder.
The applicable Seller shall promptly provide Buyer with a copy of any written
notice of default under any Lease given or received between the date hereof and
the date of the Closing.

 

(g)                                 Except as otherwise disclosed to Buyer, no
Seller has received any written notice of any violations of any federal, state
or municipal zoning, fire, environmental, building or other laws, codes,
statutes, ordinances, orders, regulations or requirements affecting the Property
owned by it, the terms of which have not been complied with, and Seller will
promptly notify Buyer of the receipt of any written notice of any such
violations received by such Seller between the date hereof and the date of the
Closing.

 

(h)                                 There are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or actions pursuant to any
other debtor relief laws contemplated by any Seller or pending against such
Seller and regarding the Property owned by it.

 

(i)                                     No tenant is entitled to any rent
concessions or “free rent” under the terms of any of the leases, all tenant
improvement allowances due under any of the leases have either been paid, or if
not yet due and payable, will be escrowed by Seller from the net funds due
Seller at the Closing, with Chicago Title.

 

18

--------------------------------------------------------------------------------


 

(j)                                     Schedule 5.1(j) sets forth any unpaid
leasing commissions and the amount hereof. All leasing commissions for which a
lien could be filed shall be paid on or before the Closing Date

 

5.2                               Buyer’s Representations and Warranties. Buyer
hereby makes the following representations and warranties to Seller as of the
date of this Agreement, which representations and warranties shall be true and
correct as of the Closing Date as a condition to Seller’s obligation to close
hereunder.

 

(a)                                  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Illinois.
Buyer has the requisite power and authority to enter into this Agreement and the
Buyer Ancillary Documents, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby and thereby have been duly authorized by Buyer and no consents of any
third parties are necessary for Buyer’s execution, delivery and performance of
this Agreement and the transactions contemplated hereby and thereby. Neither the
execution, delivery and performance by Buyer of this Agreement, nor the
consummation of the transactions contemplated hereby or thereby will violate or
conflict with any provision of the documents and instruments under which Buyer
is constituted.

 

(b)                                 No action or other proceeding whatsoever is
now pending or, to the best knowledge of Buyer, threatened against Buyer or any
shareholders, partners, members or owners, as the case may be, of the foregoing
which calls into question or seeks to set aside or enjoin any of the approvals
or authorizations of the transactions contemplated by this Agreement, or the
performance of Buyer’s obligations hereunder, or which will or may otherwise
impede the Closing.

 

(c)                                  Buyer has all funds available to it which
are sufficient to consummate the transaction contemplated by this Agreement.

 

(d)                                 Buyer fully understands the nature and
significance of the transactions provided for in this Agreement and the
limitations provided in Section 2.2 hereof and elsewhere herein. Buyer is
satisfied with the amount being paid by it for the Property, as set forth
herein, based and in sole reliance upon its own valuation of the Property and
its review and analysis of the rent roll for each Property, reports of physical
inspections (including without limitation, environmental inspections), business,
operations, condition and prospects for the Property.

 

5.3                               Changed Circumstances. Seller and Buyer shall
promptly notify the other in writing, if, after the execution of this Agreement
and prior to the Closing, any event occurs or condition exists which renders any
of the foregoing representations and warranties made by it materially untrue or
misleading. All of the foregoing representations and warranties, respectively,
shall be deemed made by Seller, respectively, and Buyer on the date of this
Agreement and at the time of the Closing.

 

19

--------------------------------------------------------------------------------


 

5.4                               Survival of Representations and Warranties;
Limitation on Seller’s Liability. Unless otherwise set forth in this Agreement,
the representations and warranties of Seller and Buyer, respectively, as set
forth in this Article 5 and elsewhere in this Agreement and in any other
agreements, affidavits, estoppels, instruments or other documents executed by
any of the Seller in connection with the transactions contemplated hereby
(hereinafter collectively referred to as the “Closing Documents”) shall survive
Closing for six (6) months. In the event that the Closing for the transactions
contemplated herein occurs, and to the extent that, thereafter, Buyer incurs any
actual costs or losses during the six (6) month period referred to above as a
result of any incorrect representations or warranties made by Seller hereunder
or under the Closing Documents which exceed $25,000.00. No claims based upon any
incorrect representation or warranties may be brought by Buyer to the extent
that the costs or losses actually incurred by Buyer do not individually or
collectively exceed the Minimum Threshold, and no such claims may be brought at
any time following the six-month anniversary of the Closing. In addition, to the
extent that Buyer actually knows at or prior to Closing that any of Seller’s
representations or warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect Buyer’s
knowledge. Without limitation, Seller shall not have any liability in connection
with this Agreement by reason of any inaccuracy of a representation or warranty
if and to the extent that such inaccuracy has been identified by Seller by
notice to Buyer or otherwise is actually known by Buyer at the time of Closing
(whether matters contradicting any representation or warranty is contained in
any Exhibit or Schedule to this Agreement, whether such matters are contained in
any materials delivered to Buyer by or on behalf of Seller, or whether such
matters are contained in any study, test, analysis or report prepared by or for
the benefit of Buyer in connection with the transactions contemplated
hereunder), and Buyer consummates the Closing.

 

ARTICLE 6

 

Additional Agreements

 

6.1                               Operations Pending Closing. Between the date
of execution of this Agreement and the Closing, Seller shall comply with all
covenants, conditions, restrictions, laws, statutes, rules and regulations and
ordinances applicable to the Property, and shall own, manage and operate the
Property in a manner consistent with past practices and shall use reasonable and
prudent efforts to preserve for Buyer the favorable relationships which Seller
has with tenants, suppliers, vendors and others having ongoing relationships
with the respective Property. Seller (a) may, at Seller’s option, after prior
notice to Buyer, in the ordinary course and consistent with Seller’s current
practices, negotiate with prospective tenants, and (b) enter into Leases (on
terms that Seller believes, in its good faith business judgment, to be market
terms), enforce Leases and perform landlord’s obligations under the Leases
(other than with respect to Leases that have been or that are in the process of
being terminated). Seller shall not, without first obtaining written consent of
Buyer, which consent shall not be unreasonably withheld, conditions or delayed,
enter into new Leases or modify the terms of or

 

20

--------------------------------------------------------------------------------


 

terminate any Leases. In addition, Seller shall promptly notify Buyer, in
writing, of (i) any default beyond applicable grace periods committed by any
tenants (other than defaults in the payment of rent, adjustments for which will
be made at Closing) and (ii) any written notices received from any tenants
regarding Seller’s defaults or any tenant’s intention to terminate its lease.

 

6.2                               Mutual Cooperation. Seller and Buyer agree to
cooperate fully with one another in connection with the transactions
contemplated herein during the Due Diligence Period. In furtherance of the
foregoing, Seller agrees to (a) to provide contact information to Buyer with
respect to persons who prepared previous surveys, environmental assessments and
appraisals, if any, with respect to the Property, (b) to execute all documents
(at no cost to Seller) to effectuate the transfer to Buyer of any Warranties and
(c) to use its commercially reasonable efforts (which for purposes of this
Section 6.4(e) shall not require any Seller to incur unreasonable costs) to
obtain the REA Estoppels.

 

Article 7

 

Risk of Loss

 

7.1                               Casualty.

 

(a)                                  If, at or prior to Closing, any damage,
destruction or casualty shall have occurred as to which a tenant (i) has the
responsibility to repair and restore the Property under its respective Lease and
(ii) has no right of rent abatement or offset, in full or in part as a result of
such casualty, the parties shall proceed to Closing in accordance with the terms
of this Agreement without any reduction in the Purchase Price.

 

(b)                                 (i) If, at or prior to Closing, any other
damage, destruction or casualty, of any Property, occurs, which damage,
destruction or casualty creates loss valued at ten (10%) percent or less of the
Purchase Price, then this Agreement shall continue in full force and effect and
the Seller shall give written notice of such event to Buyer (which notice will
include a description of the nature, extent and estimated amount of damage or
loss suffered by the Property in connection with such casualty), in which event
the parties shall proceed to Closing in accordance with the terms of this
Agreement without any reduction in the Purchase Price, and the Seller shall (A)
assign to Buyer at Closing all of its rights to and interest in all proceeds of
casualty insurance and business interruption and rent loss insurance relating to
the period from and after the date of Closing payable on account of such
casualty, (B) pay to Buyer at Closing an amount equal to the full amount of the
deductible applicable under such insurance policies, by way of a credit against
the Purchase Price equal to the deductible unless tenants are responsible for
the deductible in CAM. The Seller shall cooperate reasonably with Buyer before
and after Closing to file and process an insurance claim for all insured loss
arising out of such casualty.           The Seller shall not settle or adjust
any such insurance claim without Buyer’s prior written consent. Seller shall
have no obligation to repair or restore any Property other than necessary
measures as may be necessary to secure any such Property from natural elements,
vandalism or further deterioration.

 

21

--------------------------------------------------------------------------------


 

(ii)                                  If, at or prior to Closing, any other
damage, destruction or casualty, of any Property, occurs which damage,
destruction or casualty creates a loss valued in excess of ten (10%) percent of
the Purchase Price allocated to such Property, then the Seller shall notify
Buyer in writing (hereinafter referred to as a “Seller Casualty Notice”), which
Seller Casualty Notice will include a description of the nature, extent and
estimated amount of damage or loss suffered by the affected Property in
connection with such casualty. Within ten (10) days after receipt of the Seller
Casualty Notice, Buyer shall notify the applicable Seller, in writing, as to
whether (A) Buyer will elect to proceed to Closing or (B) Buyer will elect to
terminate this Agreement. If Buyer does not make such written election within
the time period specified above, Buyer will be deemed to have made the election
set forth in clause (A).

 

(iii)                               If Buyer makes (or is deemed to have made)
the election set forth clause (A) of Section 7.1(b)(ii) above, then this
Agreement shall continue in full force and effect and the parties shall proceed
to Closing in accordance with the terms of this Agreement without any reduction
in the Purchase Price, and the Seller shall (A) assign to Buyer at Closing all
of its rights to and interest in all proceeds of casualty insurance and business
interruption and rent loss insurance relating to the period from and after the
date of Closing payable on account of such casualty and (B) pay to Buyer at
Closing an amount equal to the full amount of the deductible applicable under
such insurance policies, by way of a credit against the Purchase Price equal to
the deductible. The Seller shall cooperate reasonably with Buyer before and
after Closing to file and process an insurance claim for all insured loss
arising out of such casualty. The Seller shall not settle or adjust any such
insurance claim without Buyer’s prior written consent. The Seller shall have no
obligation to repair or restore any Property other than necessary measures as
may be necessary to secure any such Property from natural elements, vandalism or
further deterioration.

 

7.2                               Condemnation. If, at or prior to the time of
Closing, all or any portion of any Property shall be condemned or taken pursuant
to any governmental or other power of eminent domain, any written notice of
taking or condemnation with respect to all or any portion of a Property is
issued, or any proceedings are instituted by any governmental authority having
the power of eminent domain to take all or any portion of such Property, then
(a) the Seller shall notify Buyer in writing of such action, (b) Buyer shall
proceed to closing with a reduction in the Purchase Price equal to any
condemnation award previously paid to the Seller, (c) the Seller shall assign to
Buyer at the time of Closing all of such Seller’s right to any unpaid
condemnation awards and (d) such Seller shall convey the entire Property (or
remainder thereof) to Buyer.

 

ARTICLE 8

 

Remedies Upon Default

 

8.1                               Time of Essence. If full performance of this
Agreement is not completed by the Closing Date, either party shall have the
right after such date to declare time to be of the essence of this Agreement by
giving notice of such election to the other party. Such notice shall contain a
declaration that time is of the essence and shall fix the time,

 

22

--------------------------------------------------------------------------------


 

date and place of final settlement, which date may not be sooner than twenty
(20) days nor later than thirty (30) days following the effective date of giving
such notice.

 

8.2                               Default by Buyer. In the event the sale of the
Property as contemplated hereunder is not consummated due to Buyer’s default
hereunder, Seller shall be entitled, as its sole remedy, to terminate this
Agreement and receive the Deposit as liquidated damages, and not as a penalty,
for the breach of this Agreement (which shall operate to terminate this
Agreement and release Buyer and Seller from any and all liability hereunder
other than with respect to those representations, warranties and/or indemnities
which survive termination of this Agreement), it being agreed between the
parties hereto that the actual damages to Seller in the event of such breach are
difficult, if not impossible, to determine and the Deposit and any accrued
interest thereon, is a reasonable estimate thereof. Seller expressly waives its
right to seek compensatory or consequential damages in the event of Buyer’s
default hereunder.

 

8.3                               Default by Seller. In the event the sale of
the Property as contemplated hereunder is not consummated due to a default by
all Seller hereunder, Buyer shall be entitled, at its election, as its sole
remedy, (a) to waive such default and close title in accordance with the terms
of this Agreement without any reduction of the Purchase Price, (b) to receive
the return of the Deposit which shall operate to terminate this Agreement and
release Buyer and Seller from any and all liability hereunder (other than with
respect to those representations, warranties and/or indemnities which survive
termination of this Agreement), or (c) to enforce specific performance of the
Seller’s obligations to convey the Property to Buyer in accordance with the
terms of this Agreement, including a claim for reasonable attorney’s fees and
costs of suit.

 

ARTICLE 9

 

Agents and Commission

 

9.1                               Brokers. With respect to the transaction
contemplated by this Agreement, Seller and Buyer represent that the sole broker
is Jeffrey R. Dunne, CB Richard Ellis (hereinafter referred to as the “Broker”),
which is to paid a commission pursuant to separate agreement. In the event that
any claim for commission or finder’s fee other than the Broker’s Fees is brought
by any person or entity as a consequence of the transaction contemplated hereby
and as a result of any action or omission of Seller or Buyer, then Seller or
Buyer, as the case may be, shall hold harmless the other party against any loss,
cost or expense of any nature, including, but not limited to, court costs and
reasonable attorney’s fees arising as a consequence of the claim for the
commission or fee. The terms of this Section 9.1 shall survive the Closing or
termination of this Agreement.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 10

 

Miscellaneous

 

10.1                        Notices. Every notice or other communication
required or contemplated by this Agreement by any party shall be in writing and
shall be delivered by (i) personal delivery, (ii) internationally recognized
express courier, such as Federal Express, UPS or DHL or (iii) facsimile with a
confirmation copy sent simultaneously in the manner contemplated by clauses (i)
or (ii) of this Section 10.1, in each case addressed to the party for whom
intended at the following address:

 

 

(i)

If to Buyer:

Inland Real Estate Acquisitions, Inc.

 

 

 

2901 Butterfield Road

 

 

 

Oak Brook, Illinois 60523

 

 

 

Attn: G. Joseph Cosenza, President

 

 

 

Fax No.: 630-218-4935

 

 

 

 

 

(ii)

With a copy to:

Inland Real Estate Group, Inc.

 

 

 

2901 Butterfield Road

 

 

 

Oak Brook, Illinois 60523

 

 

 

Attn: Robert Baum, General Counsel

 

 

 

Fax No.: 630-218-4900 and 630-571-2360

 

 

 

 

 

 

 

 

 

(iii)

If to Seller:

Coram Property Development LLC

 

 

 

1720 Post Road

 

 

 

Fairfield, Connecticut 06824

 

 

 

Attn: Arthur W. Hooper, Jr.

 

 

 

Fax No.: 203-256-4019

 

 

 

 

 

(iv)

With a copy to:

Pillsbury Winthrop LLP

 

 

 

695 E. Main Street

 

 

 

P.O. Box 6760

 

 

 

Stamford, CT 06905-6760

 

 

 

Attn: Kent S. Nevins, Esq.

 

 

 

Fax No.: 203-965-8226

 

 

 

 

 

(v)

If to the Escrow Agent:

Chicago Title Insurance Company

 

 

 

171 N. Clark Street

 

 

 

Chicago, IL 60601

 

 

 

Attn: Nancy Castro

 

 

 

Fax No.: 312-223-2108

 

24

--------------------------------------------------------------------------------


 

or at such other address as the intended recipient previously shall have
designated by written notice to the other parties. Notice by registered or
certified mail shall be effective on the date it is officially recorded as
delivered to the intended recipient by return receipt or equivalent, and in the
absence of such record of delivery, the effective date shall be presumed to have
been the third (3rd) business day after it was deposited in the mail. All
notices and other communications required or contemplated by this Agreement to
be delivered in person or sent by courier shall be deemed to have been delivered
to and received by the addressee and shall be effective on the date of personal
delivery; notices delivered by facsimile with simultaneous confirmation copy by
registered or certified or equivalent mail or courier shall be deemed delivered
to and received by the addressee and effective on the date sent. Notice not
given in writing shall be effective only if acknowledged in writing by a duly
authorized representative of the party to whom it was given.

 

10.2                        No Recording. Neither Seller nor Buyer shall cause
or permit this Agreement nor any memorandum hereof to be filed of record in any
office or place of public record and if Buyer or Seller shall fail to comply
with the terms hereof by recording or attempting to record the same, such act
shall not operate to bind or cloud title to the Property. If either party or
counsel acting for either party shall cause or permit this Agreement, a copy
hereof, or a memorandum hereof to be filed in an office of place of public
record, the other party, at its option, may treat such act as a default under
this Agreement.

 

10.3                        No Agency. This Agreement shall not constitute an
appointment of any of the parties hereto as the legal representative or agent of
any other party hereto nor shall any party hereto have any right or authority to
assume, create or incur in any manner any obligation or other liability of any
kind, express or implied, against, or in the name or on behalf of, the other
party hereto.

 

10.4                        Severability. In the event any provision of this
Agreement shall be determined to be invalid or unenforceable under applicable
law, all other provisions of this Agreement shall continue in full force and
effect unless such invalidity or unenforceability causes substantial deviation
from the underlying intent of the parties expressed in this Agreement or unless
the invalid or unenforceable provisions comprise an integral part of, or in
inseparable from, the remainder of this Agreement. If this Agreement continues
in full force and effect as provided above, the parties shall replace the
invalid provision with a valid provision which corresponds as far as possible to
the spirit and purpose of the invalid provision.

 

10.5                        Assignment and Succession. Except as expressly
permitted herein, no party may assign or otherwise transfer any rights,
interests or obligations under this Agreement (excluding an assignment resulting
by operation of law as a result of the merger or consolidation of any such
party) without the prior written consent of the other party, which consent may
be withheld in the sole and absolute discretion of such party for any reason
whatsoever or for no reason. This Agreement shall inure to the benefit of the
parties hereto and to their respective permitted successors and assigns.
Notwithstanding

 

25

--------------------------------------------------------------------------------


 

the foregoing, within ten (10) days prior to Closing, Buyer shall have the right
to notify Seller of the names of its nominee entity taking title to the
Property.

 

10.6                        Amendments and Waivers. No amendment, modification,
termination or waiver of any provision of this Agreement or consent to any
departure by any party therefrom, shall in any event be effective without the
written concurrence of the other party hereto. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given. No notice to or demand on any party in any case shall entitle any
other party to any other or further notice or demand in similar or other
circumstances.

 

10.7                        Further Assurances. Each of the parties hereto
agrees that, from and after the Closing, upon the reasonable request of the
other party hereto and without further consideration, such party will execute
and deliver to such other party such documents and further assurances and will
take such other actions (without cost to such party) as such other party may
reasonably request in order to carry out the purpose and intention of this
Agreement including but not limited to the effective consummation of the
transactions contemplated under the provisions of this Agreement. The provisions
of this Section 10.7 shall survive Closing.

 

10.8                        Absence of Third-Party Beneficiaries. No provisions
of this Agreement, express or implied, are intended or shall be construed to
confer upon or give to any person or entity other than the parties hereto, any
rights, remedies or other benefits under or by reason of this Agreement unless
specifically provided otherwise herein, and except as so provided, all
provisions hereof shall be personal solely between the parties to this
Agreement.

 

10.9                        Governing Law; Jurisdiction. The validity,
construction, performance and enforceability of this Agreement shall be governed
in all respects by the laws of the State of Connecticut, without reference to
the choice-of-law principles thereof. Buyer and Seller agree to submit to
personal jurisdiction in the State of New York in any action or proceeding
arising out of this Agreement. In furtherance of such agreement, the parties
hereto agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the each party in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in New York and that any process or notice of motion or other
application to any such court in connection with any such action or proceeding
may be served upon the party by registered or certified mail to, or by personal
service at, the respective addresses listed in Section 10.1 herein (or as
otherwise established by notice to the other party), whether such address may be
within or without the jurisdiction of any such court. The parties hereto further
agree that the venue of any litigation arising in connection with this Agreement
or in respect of any of the obligations of the parties hereto under this
Agreement, shall, to the extent permitted by law, be in Fairfield County,
Connecticut.

 

10.10                 Interpretation. This Agreement, including any exhibits,
schedules and amendments, has been negotiated at arm’s length and between
persons sophisticated and knowledgeable in the matters dealt with in this
Agreement. Each party has been

 

26

--------------------------------------------------------------------------------


 

represented by experienced and knowledgeable legal counsel. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is waived. The provisions of this Agreement shall be interpreted
in a reasonable manner to effect the purposes of the parties and this Agreement.

 

10.11                 Entire Agreement. The terms of this Agreement and the
other writings referred to herein (including but not limited to all schedules,
exhibits, addenda, and related agreements) and delivered by the parties hereto
are intended by the parties to be the final expression of their agreement with
respect to the subject matter hereof and may not be contradicted by evidence of
any prior or contemporaneous agreement. The parties further intend that this
Agreement, together with the exhibits and schedules hereto shall constitute the
complete and exclusive statement of its terms and shall supersede any prior
agreement with respect to the subject matter hereof.

 

10.12                 Counterparts. This Agreement may be executed
simultaneously in multiple counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

 

10.13                 Expenses. Each of the parties agrees to pay its own
expenses in connection with the transactions contemplated by this Agreement,
including without limitation legal, consulting, accounting and investment
banking fees, whether or not such transactions are consummated.

 

10.14                 Consents. Whenever this Agreement requires or permits
consent by or on behalf of any party hereto, such consent shall be given in
writing.

 

10.15                 Headings. The article and section headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

 

10.16                 Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES,
IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER
OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, THE PROPERTY, OR ANY CLAIMS, DEFENSES, RIGHTS
OR SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE FOREGOING.

 

10.17                 Confidentiality.

 

(a)                                  Buyer shall use is best efforts, and cause
its attorneys, representatives and consultants (hereinafter collectively
referred to as the “Buyer Parties”) to use their best efforts, to use all
information, documents, surveys, leases and other materials provided to them by
the Seller hereunder (hereinafter collectively referred to as the “Due Diligence

 

27

--------------------------------------------------------------------------------


 

Materials”) exclusively for the purpose of evaluating the merits of a possible
purchase of the Property as contemplated by this Agreement and not for any other
purpose whatsoever. Buyer further agrees, except as may be required by
applicable law, that it will not disclose any Due Diligence Materials or use
them to the detriment of any Seller.

 

(b)                                 In the event this Agreement is terminated
prior to the consummation of the purchase and sale contemplated hereunder, all
Due Diligence Materials and all copies thereof will be returned to Seller
promptly. All analyses, compilation, studies or other documents prepared by or
for Buyer and reflecting any Due Diligence Material or otherwise based thereon
will be (at Buyer’s option) either (i) destroyed or (ii) retained by Buyer in
accordance with the confidentiality restrictions set forth in this
Section 10.17.

 

(c)                                  Buyer acknowledges that the Due Diligence
Materials are proprietary in nature and that Seller would suffer significant and
irreparable harm in the event of the misuse or disclosure of the Due Diligence
Materials. Without affecting any other rights or remedies that either party may
have, Buyer acknowledges and agrees that Seller shall be entitled to seek the
remedies of injunction, specific performance and other equitable relief for any
breach or threatened breach of the provisions of this Agreement relating to
confidentiality by any Buyer Party.

 

(d)                                 Buyer hereby indemnifies and holds harmless
Seller from and against all loss, liability, claim, damage and expense arising
out of any breach of this Section 10.17 by Buyer or by any Buyer Party.

 

(e)                                  Prior to Closing neither party shall issue
any press release or public statement with respect to the transactions
contemplated by this Agreement without the prior consent of the other party,
except to the extent such release or statement is required by law or the
regulations of the Securities and Exchange Commission or the New York Stock
Exchange, and (ii) after Closing, any such release or statement issued by Seller
or Buyer shall be subject to the review and approval of the other respective
party (which approval shall not be unreasonably withheld). If Seller or Buyer is
required by law to issue a release or statement, such party shall, at least two
(2) Business Days prior to the issuance of same, deliver a copy of the proposed
release to the other party for its review.

 

(f)                                    This Section 10.17 shall survive Closing
and any termination of this Agreement.

 

10.18                 Drafts not an Offer to Enter into a Legally Binding
Contract. The submission of a draft, or a marked up draft, of this Agreement by
one party to another is not intended by either party to be an offer to enter
into a legally binding contract with respect to the purchase and sale of the
Property. The parties shall be legally bound with respect to the purchase and
sale of the Property pursuant to the terms of this Agreement only if and when
the parties have been able to negotiate all of the terms and provisions of this
Agreement in a matter acceptable to each of the parties in their respective sole
discretion, including, without limitation, all of the Exhibits hereto, and
Seller and Buyer have fully executed and delivered to each other a counterpart
of this Agreement, including, without limitation, all Exhibits hereto.

 

28

--------------------------------------------------------------------------------


 

10.19                 Exculpation. This Agreement and all documents, agreement,
understandings, and arrangements relating to this transaction have been executed
by the undersigned in his capacity as Managing Member of Coram Property
Development LLC, and neither the officer executing this Agreement nor the
members, managers or officers of the Seller shall be bound or have any personal
liability hereunder. Neither Seller, on the one hand, or Buyer, on the other
hand, will seek recourse or commence any action against the officer of the other
executing this Agreement or any of the members, managers or officers of the
other, or any of their personal assets, for the performance or payment of any
obligation hereunder or thereunder. The foregoing shall also apply to any future
documents, agreement, understandings, arrangements and transactions between or
among the parties.

 

10.20                 Intentionally Deleted.

 

10.21                 Business Day. As used herein, the term Business day means
any day other than a Saturday, Sunday and any other day which is a legal holiday
in the State of Connecticut on which offices of the State of New York are
routinely scheduled to be closed.

 

10.22                 Tax Free Exchange (a) Seller reserves the right to include
this transaction as part of a tax-deferred exchange under Section 1031 of the
Code for the benefit of such Seller, so long as the same is at no cost, expense
or liability to Purchaser. Each member of Seller expressly reserves the right to
assign, on or before the Closing Date, its rights (but not its obligations)
hereunder to a “Qualified Intermediary” as defined in, and provided for, in IRC
Reg. 1.1031(k)-1(g)(4). Purchaser agrees to execute any and all documents as are
reasonably necessary in connection with such exchange, provided that the closing
of this transaction for the conveyance of the Premises shall not be contingent
upon or subject to the completion of such exchange. In connection herewith, and
for the purpose of engaging in such an exchange, each member of Seller may make
such transfers prior to the Closing of its interest in the Premises or in such
Seller to its shareholders, partners (general or limited), members and/or
principals in their individual capacities as may be required by such member of
Seller for the purpose of holding title to the Premises, provided that any such
transfer shall be subject to the terms of this Contract and shall not in any way
alter or modify the obligations of such member of Seller hereunder. In the event
of any such transfer, Purchaser acknowledges that the shareholders, partners
(general or limited), members, principals of such member of Seller shall not, by
virtue of such transfer accept or consent to any personal liability under the
terms of this Contract and that Seller shall remain solely liable for any
obligations contained herein regardless of any such transfer.

 

(b) Purchaser reserves the right to include this transaction as part of a
tax-deferred exchange under Section 1031 of the Code for the benefit of
Purchaser, so long as the same is at no cost, expense or liability to Seller.
Purchaser expressly reserves the right to assign, on or before the Closing Date,
its rights (but not its obligations) hereunder to a “Qualified Intermediary” as
defined in, and provided for, in IRC Reg. 1.1031(k)-1(g)(4). Seller agrees to
execute any and all documents as are reasonably necessary in connection with
such exchange, provided that the closing of this transaction for the

 

29

--------------------------------------------------------------------------------


 

conveyance of the Premises shall not be contingent upon or subject to the
completion of such exchange.

 

[Remainder of this page intentionally left blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set executed or caused their duly
authorized representatives to execute this Agreement of Purchase and Sale as of
the day and year first written above.

 

 

SELLER:

 

 

 

 

 

CORAM PROPERTY DEVELOPMENT

 

 

LLC

 

]

 

 

 

 

 

By:

/s/ Louis L. Ceruzzi, Jr.,

 

 

Louis L. Ceruzzi, Jr.,

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

INLAND REAL ESTATE
ACQUISITIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

G. Joseph Cosenza, President

 

 

The undersigned hereby joins in this Agreement solely in its capacity as Escrow
Agent and solely to evidence its agreement to be bound by the terms of Sections
1.2(b) and (d) hereof and acknowledge receipt of the $400,000.00 Good Faith
Deposit.

 

 

Chicago Title Insurance Company

 

 

 

 

 

 

 

 

By:

/s/ Nancy Castro

 

 

31

--------------------------------------------------------------------------------